DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-23 recite the limitation "the seed particle primary macronutrient composition" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this limitation is interpreted as “the seed particle composition”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-22, 24-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keenan et al. (US Patent Publication No. 2006/0144108 A1) as evidenced by Cassiday (Emulsions, 2014), regarding claims 24-25.

	In regard to claim 17, Keenan et al. disclose a fertilizer composition [Paragraph 0001] comprising a seed particle (e.g. nucleating agents; undersize granules returned to the granulator) [Paragraph 0031, 0034] and a coating layer (e.g. introduced on top of a rolling bed of fertilizer material in a granulator) [Paragraph 0040] comprising a crust of dried primary macronutrient fertilizer (e.g. the ammonium phosphate-containing granules obtained after the granulator step are dried) [Paragraph 0033], within which micronized elemental sulphur [Paragraph 0021] particles are dispersed (e.g. homogenous distribution of sulfur throughout and on the granules) [Paragraph 0036].

	In regard to claims 18-22, Keenan et al. disclose the fertilizer composition of claim 17 wherein the seed particle (e.g. undersize granule) and the coating layer (e.g. material introduced to the granule) comprises a primary macronutrient fertilizer, such as MAP or DAP [Paragraph 0017] and micronized sulfur particles [Paragraph 0021], when the coating layer primary macronutrient composition is the same as the seed particle primary macronutrient composition.

	In regard to claims 24 and 25, Keenan et al. disclose the composition of claim 17 further comprising an emulsifier [Paragraph 0021]. Cassiday demonstrates [Pg. 9, Sidebar, Third Paragraph] that an emulsifier is a surfactant and further provides evidence that emulsifiers are either cationic, anionic or non-anionic [Pg. 2, Paragraph 2, lines 1-2].

	In regard to claim 27, Keenan et al. disclose the composition of claim 17 further comprising a micronutrient in the seed particle or the coating layer, or both (e.g. micronutrients are added during the granulation) [Paragraph 0032].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Grist et al. (CA 2358287 A1).
	In regard to claims 17, 21 and 23, Grist et al. disclose a fertilizer composition [Abstract] comprising a seed particle (e.g. urea and potash crystal seeds) [Page 11, lines 26-28] and a coating layer (e.g. sulfur/swelling clay formulation matrix formulation) [Page 11, lines 28-29], comprising a crust (e.g. coating matrix) of dried primary macronutrient fertilizer, wherein the coating layer primary micronutrient comprises DAP (e.g. ingredient containing both nitrogen and phosphorus such as DAP) [Page 12, lines 29-34] within which micronized elemental sulphur particles [Page 11, line 18] are dispersed (e.g. applied as a homogenous suspension) [Page 8, line 12]. In this case the seed particle contains urea or potash crystal seeds and the coating layer contains DAP, sulfur and clay and therefore differs from the seed particle. While Grist does not explicitly disclose wherein the elemental sulfur is micronized, the reference describes an embodiment which utilizes finely divided ammonium sulfate, wherein fines are preferably less than 150 microns [Page 6, lines 11-15]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize micronized elemental sulfur within the composition taught by Grist. One of ordinary skill in the art would have been motivated to do so because micron-sized components reduce the risk of separation of the suspended solids in the manufacturing process [Page 6, lines 15-17].

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over by Keenan et al. (US Patent Publication No. 2006/0144108 A1) as applied to claim 17 above, and further in view of Hudson et al. (US Patent No. 5,423,897) and Jones (Montana, 2002).

	In regard to claim 26, Keenan discloses the composition of claim 17 but does not explicitly disclose a dust suppressant coating or a glaze.

However, Hudson et al. teach sealing sulphur coated urea granules with a wax-based surfactant [Column 4, lines 55-57], which is known to function as a dust suppressant (see Jones at [pg. 1, second paragraph, lines 1-3] further disclosing coated granular fertilizers containing wax are commonly used to decrease dust production). Keenan, Hudson and Jones are analogous in the field of fertilizer granule coatings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fertilizer granule(s) described by Keenan by sealing with a wax substance. One of ordinary skill in the art would have been motivated to do so to prevent dust formation, which can adversely affect worker and environmental health.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over by Keenan et al. (US Patent Publication No. 2006/0144108 A1) as applied to claim 17 above, and further in view of Leach et al. (AU 2763902 A).

In regard to claims 28-29, Keenan teaches the composition of claim 17 wherein the micronized elemental sulphur particles have an average diameter of 1-100 microns [Paragraph 0021]. Leach et al. disclose formulations for foliar applications perform agronomically better when the particle size of sulphur is less 10 microns [Pg. 6, lines 2-3]. Keenan and Leach are analogous inventions in the field of sulphur-containing fertilizers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select from the 1-100 micron diameter range, as taught by Kenan, values that are less than 10 microns as taught by Leach in order to produce an effective fertilizer product [Leach, Pg. 6, lines 2-3].


Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.

	Applicant argues (Pgs. 4-5) if the sulphur is limited to only the surface of the granules as described in an embodiment of the Keenan reference then intermixing between the sulphur slurry and the ammonium phosphate in the body of the granules must be avoided and it follows that the surface of the granules consists only of sulfur and the coating layer does not comprise a soluble primary macronutrient fertilizer and micronized elemental sulphur particles as recited. This argument is not persuasive. Keenan at [0031, lines 1-4] teaches adding recycled fertilizer particles from the final product during granulation, and thus coating the granule with soluble primary macronutrients of DAP or MAP ([002] and [0040, line 8])) and micron-sized elemental sulphur is distributed on the granule (pg. 4 [0036, lines 6-7])). The broadest reasonable interpretation of the coating layer includes the primary macronutrients DAP or MAP formed around the seed particle via recycle of the granulation agents [0031] along with sulphur distributed on the granule surface [0036]. Keenan confirms the dispersion of sulfur particles in the primary macronutrient wherein the slurry applied to the seed particles is described as homogenous [Paragraph 0021] and the distribution of sulfur is homogenous throughout the granules [Paragraph 0036]. 

	Applicant argues (Pg. 5) the insoluble micronized sulphur particles of the claimed invention are embedded within the crust layer, not dispersed on the granule. This argument is not persuasive. The claims as presently set forth do not limit the seed particle to one in which sulphur is not present. “Crust” when given its plain meaning can include a hard outer/surface layer and Keenan describes a dried outer layer as required by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         June 21, 2022